Webb, Judge.
In this contest over the proceeds of a life insurance policy paid into the registry of the court, it appears without dispute that on July 12,1973, the insured applied for the insurance designating his father, Carl Davis, as the beneficiary; that this beneficiary designation appears upon the records of the insurance company; that the insurance became effective September 12,1973; and that the insured died on September 20 without ever changing or attempting to change the beneficiary designation. Hence the trial court did not err in ordering the fund paid over to Carl Davis and in rejecting the contentions of the insured’s estranged wife, whatever those contentions may be.

Judgment affirmed.


Pannell, P. J., concurs. Evans, J., concurs specially.

Rehearing denied January 22, 1975
John S. Boswell, Sr., for appellant.
Bennett, Saliba & Wisenbaker, Reginald C. Wisenbaker, Jim T. Bennett, for appellees.